Exhibit 10.1

 

logo [g20140424021945069434.jpg]

 

 

 

 

Mitch Barns

 

 

 

February 20, 2014

Mr. J. Jackson

Dear Jamere,

I am delighted to offer you the position of Chief Financial Officer. In this
role, you will be based in our Wilton office, reporting to me. Your hire date
will be March 10, 2014.

Your annualized base salary will be $700,000, payable in biweekly installments.
In addition to your base salary, you will participate in our Annual Incentive
Plan with an annual target in 2014 of $700,000. A portion of this award is paid
in cash (75%) with the remaining portion (25%) paid in restricted stock units
(RSUs).  The RSUs will vest automatically in two equal annual installments,
provided you are an employee on the vesting date.

As a member of Nielsen’s senior management team, you will be eligible to
participate in discretionary Long Term Incentive (LTI) awards.

The Compensation Committee of the Board of Directors has approved a grant of
performance restricted stock units (PRSUs), having a value of approximately
$925,000 under our Long Term Performance Plan (LTPP). The grant will be executed
on your hire date of March 10, 2014. The PRSUs will be earned based on the
company achieving relative TSR and Free Cash Flow performance targets over the
three-year period commencing January 1, 2014.

Additionally, the Compensation Committee has approved a grant of RSUs, having a
value of $3,750,000, to compensate you for the loss of unvested equity at your
prior employer. The grant will be executed on your hire date of March 10, 2014.
The RSUs will vest in four equal annual installments commencing on the first
anniversary of your hire date, provided you are an employee on the vesting date.

To compensate you for the loss of your earned SERP benefit at your prior
employer the Compensation Committee has approved a lump sum cash payment of
$1,300,000 to be paid as soon as reasonably practicable after your hire date.
Should you resign (except "for good reason"), or be terminated "for cause", you
will be required to repay the award in full if employment ends within first
year, or 50% if employment ends in the second year of employment. Further, an
additional payment of $1,300,000 will be made to you in four equal annual
installments of $325,000 commencing on the first anniversary of your hire date.
If you resign (except for “good reason”), or are terminated “for cause” within
one year of receiving an installment, you will be required to repay the
installment in full. (The definition of “good reason” and “cause” is included in
the addendum to this letter).

In October 2014, we will recommend to the Compensation Committee that you are
awarded an equity grant consisting of restricted stock units (RSUs) and stock
options having a combined value of approximately $925,000. Stock options and
RSUs automatically vest in 4 equal annual installments commencing on the first
anniversary of the grant date provided you are an employee on the vesting date.

As a senior executive at Nielsen you are expected to accumulate and maintain a
meaningful level of stock ownership in the Company. The value of your stock
ownership guideline is 3x your annual salary. The guideline shares will be
determined using the closing price of a Nielsen share on your hire date. A
summary of our stock ownership guideline is included in the addendum to this
offer letter.

To assist you in your relocation to Connecticut you will be provided with a
comprehensive relocation package including but not limited to home sale,
temporary living, and movement of household goods.

As a Nielsen employee, you will be eligible for all benefits currently offered
to members of the Nielsen senior management team as of your first day of
employment. An enrollment kit will be mailed to you within approximately two

 

--------------------------------------------------------------------------------

 

logo [g20140424021945069434.jpg]

 

weeks following your start date and must be completed within 31 days of receipt
of the enrollment kit.

If you do not receive your enrollment kit, please contact the Fidelity Benefits
Service Center (1-800-500-2363). You will also be eligible to participate in our
retirement savings plan, and for three weeks of vacation annually (which accrues
throughout the year).

While it is our sincere hope that our relationship will be a long and mutually
beneficial one, your employment by Nielsen is at-will, which means either you or
the company may voluntarily terminate your employment at any time. In the event
your employment is terminated involuntarily (except in cases deemed to be "for
cause") or voluntarily "for good reason", you will be entitled to a salary
continuation benefit of twelve months' base salary, to be paid in the normal
payroll cycle following the termination date, plus health benefits continuation
for the twelve months with premiums deducted from your severance on an after-tax
basis.

This offer is conditional upon the following:

1.

Successful completion of a background check including prior employment and
education verification. You will also be required to sign a Confidentiality
Agreement as a condition of employment.

2.

Your completion of the Employment Eligibility Verification Form I-9.  The
Immigration Reform and Control Act of 1985 requires employers to verify that all
employees are legally authorized to work in the United States.

3.

Signed return of necessary documents listed on the form to establish your
identity and employment eligibility. This form, and other new hire paperwork
will be sent to you upon accepting this offer and should be submitted on your
first day of employment.

4.

Signed copy of attached non-compete agreement.

Jamere, on behalf of the entire Nielsen team, I am thrilled to welcome you to
our organization. I look forward to working together as you build a rewarding
career and we create long term value at Nielsen.

Sincerely,

Mitch Barns

 

 

Accepted:

 

 

 

 

 

Jamere Jackson

Date:

 

 

 

 

--------------------------------------------------------------------------------

 

logo [g20140424021945069434.jpg]

 

ADDENDUM TO OFFER LETTER DATED FEBRUARY 20, 2014

“Cause” shall mean “Cause” as such term may be defined in any employment, change
in control or severance agreement between the Participant and the Company or any
of its Subsidiaries (the “Employment Agreement”), or, if there is no such
Employment Agreement or if no such term is defined therein, “Cause” shall mean:
(i) the Participant’s willful misconduct with regard to the Company or any of
its Subsidiaries; (ii) the Participant is indicted for, convicted of, or pleads
nolo contendere to, a felony, a misdemeanor involving moral turpitude, or an
intentional crime involving material dishonesty other than, in any case,
vicarious liability; (iii) the Participant’s conduct involving the use of
illegal drugs in the workplace; (iv) the Participant’s failure to attempt in
good faith to follow a lawful directive of his or her supervisor within ten (10)
days after written notice of such failure; and/or (v) the Participant’s breach
of any agreement with the Company or any Subsidiary which continues beyond ten
(10) days after written demand for substantial performance is delivered to the
Participant by the Company (to the extent that, in the reasonable judgment of
the Committee (or its designee), such breach can be cured by the Participant.

“Good Reason” shall mean, without the Participant’s consent, (i) a reduction in
the Participant’s annual rate of base salary (excluding any reduction in the
Participant’s base salary that is part of a plan to reduce compensation of
comparably situated employees of the Company generally; provided that such
reduction in the Participant’s rate of base salary is not greater than fifteen
percent (15%) of such rate of base salary); (ii) the material diminution of the
Participant’s position due to the Company’s removal of the Participant from the
Global Band in which he was employed immediately prior to such removal, to a
position within a Global Band that is lower in rank than such prior Global Band;
or (iii) the relocation by the Company or any of its Subsidiaries of the
Participant’s primary place of employment with the Company or any of its
Subsidiaries to a location more than fifty (50) miles outside of the
Participant’s principal place of employment immediately prior to such relocation
(which shall not be deemed to occur due to a requirement that the Participant
travel in connection with the performance of his or her duties); in any case of
the foregoing, that remains uncured after ten (10) business days after the
Participant has provided the Company written notice that the Participant
believes in good faith that such event giving rise to such claim of Good Reason
has occurred, so long as such notice is provided within thirty (30) business
days after such event has first occurred.

Share Ownership Guidelines Summary

·

Eligible shares include shares owned directly, jointly, beneficially owned held
indirectly, shares held in 401k

·

Ineligible shares include stock options and shares pledged for loans

·

There is no set time period to attain the guideline but until the guideline is
attained, executive is restricted from selling shares (with the exception of
shares used to cover income tax liability on vesting RSUs and on option exercise
and hold transactions)

·

Guidelines are set using a multiple of base salary (3x) for Section 16 Officers

·

Guideline shares are calculated for new hires using the closing price of a
Nielsen share on the hire date

·

Once guideline is met, there is no reset of the guideline unless the executive
crosses a threshold (due to position or salary). 3x base salary is the maximum
threshold below the level of the CEO.

·

Executive is to produce an annual statement or certification of share ownership

·

Compensation Committee may waive application of guidelines in event of financial
hardship

 